


FIRST AMENDED AND RESTATED TERM NOTE
$6,362,000.00                                             March 20, 2015
For value received, the undersigned, RED TRAIL ENERGY, LLC, a North Dakota
limited liability company ("Borrower") promises to pay to the order of First
National Bank of Omaha (the "Lender"; which term shall include any subsequent
holder hereof), in lawful money of the United States of America, at such address
as is required by the Agent, the principal sum of Six Million Three Hundred
Sixty-Two Thousand and No/100 Dollars ($6,362,000.00), or, if different, the
principal amount outstanding under Section 2.01(a)(iii) of the Credit Agreement
referred to below.
This First Amended and Restated Term Note (the "Note") is issued pursuant to,
and is subject to the terms and conditions of, the First Amended and Restated
Construction Loan Agreement, dated April 16, 2012 among the Borrower, the Agent,
the Lender and the other Lenders party thereto (as the same may be amended,
renewed, restated, replaced, consolidated or otherwise modified from time to
time (the "Credit Agreement"), as amended, including by that certain Fifth
Amendment of First Amended and Restated Construction Loan Agreement of even date
with this Note. To the extent of any conflict between the terms and conditions
of this Note and the terms and conditions of the Credit Agreement, the terms and
conditions of the Credit Agreement shall prevail and govern. Capitalized terms
used but not defined in this Note have the meanings given to them in the Credit
Agreement. This Note amends and restates that certain Term Note dated April 16,
2012 executed by Borrower in favor of Lender, but is not a novation thereof.
Interest shall accrue on the outstanding principal balance of this Note as
provided in the Credit Agreement. Principal, interest and all other amounts, if
any, payable in respect of this Note shall be payable as provided in the Credit
Agreement.
The termination of the Credit Agreement or the occurrence of an Event of Default
shall entitle the Agent to declare the then outstanding principal balance
hereof, all accrued interest thereon, and all other amounts, if any, payable in
respect of this Note to be, and the same shall thereupon become, immediately due
and payable without notice to or demand on the Borrower, all of which the
Borrower waives.
Time is of the essence with respect to this Note. To the fullest extent
permitted by applicable law, the Borrower, for itself and its successors and
assigns, waives presentment, demand, protest, notice of dishonor, and any and
all other notices, demands and consents in connection with the delivery,
acceptance, performance, default or enforcement of this Note, and consents to
any extensions of time, renewals, releases of any parties to or guarantors of
this Note, waivers and any other modifications that may be granted or consented
to by the Agent from time to time in respect of the time of payment or any other
provision of this Note.
This Note shall be governed by the laws of the State of Nebraska, without regard
to any choice of law rule thereof giving effect to the laws of any other
jurisdiction.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has executed and delivered this Note as of the
date first above written.


 
RED TRAIL ENERGY, LLC
 
 
 
By: /s/ Jodi Johnson
 
Title: CFO
 
 
 
By: /s/ Gerald Bachmeier
 
Title: CEO
 
 
 
By: /s/ Ambrose Hoff
 
Title: Secretary
 
 





